                          Case 8:20-cv-02063-WFJ-TGW Document 1-3 Filed 09/02/20 Page 1 of 6 PageID 10




  Coronavirus Disease 2019 (COVID-19)                                                                                             MENU 




Older Adults
Older Adults
Updated July 30, 2020            Print




Among adults, the risk for severe illness from COVID-19 increases with age, with older adults at highest risk. Severe illness means
that the person with COVID-19 may require hospitalization, intensive care, or a ventilator to help them breathe, or they may even die.

Risk for Severe Illness Increases with Age

As you get older, your risk for severe illness from COVID-19 increases. For example, people in their 50s are at higher risk for severe
illness than people in their 40s. Similarly, people in their 60s or 70s are, in general, at higher risk for severe illness than people in
their 50s. The greatest risk for severe illness from COVID-19 is among those aged 85 or older.

There are also other factors that can increase your risk for severe illness, such as having underlying medical conditions. By
understanding the factors that put you at an increased risk, you can make decisions about what kind of precautions to take in your
daily life.




                                                                                                                            EXHIBIT B




  As you get older, your risk of being hospitalized for COVID-19 increases. Everyone, especially older adults and others at increased
  risk of severe illness, should take steps to protect themselves from getting COVID-19.




  In general, your risk of getting severely ill from COVID-19 increases as you get older. In fact, 8 out of 10 COVID-19-related deaths
                         Case 8:20-cv-02063-WFJ-TGW Document 1-3 Filed 09/02/20 Page 2 of 6 PageID 11

  reported in the United States have been among adults aged 65 years and older.




                   COVID-19 Associated                 COVID-19 Hospitalization           COVID-19 Hospitalization
                   Hospitalization Related             and Death by Age                   and Death by
                   to Underlying Medical                                                  Race/Ethnicity
                   Conditions




Reduce your risk of getting COVID-19.
It is especially important for people at increased risk of severe illness from COVID-19, and those who live with them, to protect
themselves from getting COVID-19.

The best way to protect yourself and to help reduce the spread of the virus that causes COVID-19 is to:

     Limit your interactions with other people as much as possible.
     Take precautions to prevent getting COVID-19 when you do interact with others.

If you start feeling sick and think you may have COVID-19, get in touch with your healthcare provider within 24 hours



Venturing out into a public setting? What to consider before you go.
As communities and businesses across the United States are opening, you may be thinking about resuming some activities, running
errands, and attending events and gatherings. There is no way to ensure you have zero risk of infection, so it is important to
understand the risks and know how to be as safe as possible.

People at increased risk of severe illness from COVID-19, and those who live with them, should consider their level of risk before
deciding to go out and ensure they are taking steps to protect themselves. Consider avoiding activities where taking protective
measures may be di cult, such as activities where social distancing can’t be maintained. Everyone should take steps to prevent getting
and spreading COVID-19 to protect themselves, their communities, and people who are at increased risk of severe illness.

In general, the more people you interact with, the more closely you interact with them, and the longer that interaction, the higher your
risk of getting and spreading COVID-19.

     If you decide to engage in public activities, continue to protect yourself by practicing everyday preventive actions.
     Keep these items on hand and use them when venturing out: a mask cloth, tissues, and a hand sanitizer with at least 60% alcohol,
     if possible.
                         Case 8:20-cv-02063-WFJ-TGW Document 1-3 Filed 09/02/20 Page 3 of 6 PageID 12

     If possible, avoid others who are not wearing masks or ask others around you to wear masks.


Are you considering in-person visits with family and friends? Here are some
things to consider to help make your visit as safe as possible:
When to delay or cancel a visit

     Delay or cancel a visit if you or your visitors have symptoms of COVID-19 or have been exposed to someone with COVID-19 in the
     last 14 days.
     Anyone who has had close contact with a person with COVID-19 should stay home and monitor for symptoms.


In general, the more people you interact with, the more closely you interact with them, and the longer that interaction, the higher the
risk of COVID-19 spread. So, think about:

     How many people will you interact with?
     Can you keep 6 feet of space between you and others?
     Will you be outdoors or indoors?
     What’s the length of time that you will be interacting with people?

Encourage social distancing during your visit

     Visit with your friends and family outdoors, when possible. If this is not feasible, make sure the room or space is well-ventilated
     (for example, open windows or doors) and large enough to accommodate social distancing.
     Arrange tables and chairs to allow for social distancing. People from the same household can be in groups together and don’t
     need to be 6 feet apart from each other.
     Consider activities where social distancing can be maintained, like sidewalk chalk art or yard games.
     Try to avoid close contact with your visitors. For example, don’t shake hands, elbow bump, or hug. Instead wave and verbally greet
     them.
     If possible, avoid others who are not wearing masks or ask others around you to wear masks.
     Consider keeping a list of people you visited or who visited you and when the visit occurred. This will help with contract tracing if
     someone becomes sick.

Wear masks

     Masks should be worn over the nose and mouth. Masks are especially important when it is di cult to stay at least 6 feet apart
     from others or when people are indoors to help protect each other.
     Masks may slow the spread of the virus and help people who may have the virus and do not know it from transmitting it to others
         Wearing a mask helps protects others in case you’re infected, while others wear one to protect you should they be infected.
     Who should NOT use masks: Children under age 2 or anyone who has trouble breathing, is unconscious, or is incapacitated or
     otherwise unable to remove the mask without assistance.

Wash hands often

     Everyone should wash their hands for at least 20 seconds at the beginning and end of the visit and whenever you think your
     hands may have become contaminated.
     If soap and water are not readily available, such as with outdoor visits or activities, use a hand sanitizer that contains at least 60%
     alcohol. Cover all surfaces of your hands and rub them together until they feel dry.
     Remind guests to wash or sanitize their hands before serving or eating food.
     Use single-use hand towels or paper towels for drying hands so visitors do not share towels. Have a no-touch trash can available
     for guests to use.

Limit contact with commonly touched surfaces or shared items

     Encourage your visitors to bring their own food and drinks.
     Clean and disinfect commonly touched surfaces and any shared items between use.
     If you choose to use any shared items that are reusable (e.g., seating covers, tablecloths, linen napkins), wash, clean, and sanitize
     them after the event.
                          Case 8:20-cv-02063-WFJ-TGW Document 1-3 Filed 09/02/20 Page 4 of 6 PageID 13

If you are thinking about participating in an event or gathering:
If you are at increased risk for severe illness, consider avoiding high-risk gatherings. The risk of COVID-19 spreading at events and
gatherings increases as follows:

Lowest risk: Virtual-only activities, events, and gatherings.

More risk: Smaller outdoor and in-person gatherings in which individuals from di erent households remain spaced at least 6 feet
apart, wear masks, do not share objects, and come from the same local area (e.g., community, town, city, or county).

Higher risk: Medium-sized in-person gatherings that are adapted to allow individuals to remain spaced at least 6 feet apart and with
attendees coming from outside the local area.

Highest risk: Large in-person gatherings where it is di cult for individuals to remain spaced at least 6 feet apart and attendees travel
from outside the local area.



Stay healthy during the COVID-19 pandemic.
Staying healthy during the pandemic is important. Talk to your healthcare provider about whether your vaccinations and other
preventive services are up to date to help prevent you from becoming ill with other diseases.

     It is particularly important for those at increased risk of severe illness, including older adults, to receive recommended
     vaccinations against in uenza and pneumococcal disease.
     Remember the importance of staying physically active and practicing healthy habits to cope with stress.

If you have an underlying medical condition, you should continue to follow your treatment plan:

     Continue your medicines and do not change your treatment plan without talking to your healthcare provider.
     Have at least a 30-day supply of prescription and non-prescription medicines. Talk to a healthcare provider, insurer, and
     pharmacist about getting an extra supply (i.e., more than 30 days) of prescription medicines, if possible, to reduce your trips to the
     pharmacy.
     Do not delay getting emergency care for your underlying medical condition because of COVID-19. Emergency departments have
     contingency infection prevention plans to protect you from getting COVID-19 if you need care.
     Call your healthcare provider if you have any concerns about your underlying medical conditions or if you get sick and think that
     you may have COVID-19. If you need emergency help, call 911 right away.
     If you don’t have a healthcare provider, contact your nearest community health center  or health department.



             Stress & coping
            You may feel increased stress during this pandemic. Fear and anxiety can be overwhelming and cause strong emotions.
             Learn about stress and coping.


If you think you may have COVID-19 or were exposed to COVID-19:

     If you have symptoms of COVID-19, get in touch with your healthcare provider within 24 hours, and follow steps for when you feel
     sick. You can use CDC’s self-checker to help you make decisions.
     If you or someone you know has COVID-19 emergency warning signs (trouble breathing, persistent chest pain, new confusion,
     inability to wake or stay awake, or bluish lips or face), seek emergency care immediately. Call 911.
     If you think you might have been exposed to someone with COVID-19, contact your healthcare provider. If you don’t have a
     healthcare provider, contact your nearest community health center  or health department.



              Symptoms
             Symptoms of COVID-19 can range from mild symptoms to severe illness and death. Symptoms may appear 2-14 days
              after exposure.

              In some cases, older adults and people of any age with underlying health conditions may have symptoms that are not
              typically seen in others, or they may take longer than others to develop fever and other symptoms.
                  Case 8:20-cv-02063-WFJ-TGW Document 1-3 Filed 09/02/20 Page 5 of 6 PageID 14

      Fever symptoms
      In older adults (aged 65 and older), normal body temperature can be lower than in younger adults. For this reason,
      fever temperatures can also be lower in older adults.

      If you are an older adult experiencing fever or other symptoms and want to get tested, call your healthcare provider
        rst. You can also visit your state or local  health department’s website to look for the latest local information on
      testing. If you don’t have a healthcare provider, contact your nearest community health center  or health
      department.

      If you are caring for a patient aged 65 or older, be aware that a single reading higher than 100°F (37.8°C), multiple
      readings above 99°F (37.2°C), or a rise in temperature greater than 2°F (1.1°C) above the patient’s normal (baseline)
      temperature may be a sign of infection



    Develop a care plan
   A care plan summarizes your health conditions, medicines, healthcare providers, emergency contacts, and end-of-life care
    options (for example, advance directives). Complete your care plan in consultation with your doctor, and if needed, with
    help from a family member or home nurse aide.

    A care plan can have bene ts beyond the current pandemic. You can update your care plan every year, or any time you
    have a change in your health or medicines. Care plans can help reduce emergency room visits and hospitalizations and
    improve overall medical management for people with a chronic health condition, resulting in better quality of life.

    During the COVID-19 pandemic, having a care plan is an important part of emergency preparedness.

         Guidance on how to develop your emergency preparedness care plan.
         Download a llable care plan form  [5 pages]
         Serious Illness Care Program COVID-19 Response Toolkit 




    Steps to reduce risk of getting sick
   There are things you can do to reduce your risk of getting sick.

         Keep space between yourself and others (stay 6 feet away, which is about two arm lengths).
         Wash your hands often.
         Avoid touching your eyes, nose, and mouth with unwashed hands.
         Cover coughs and sneezes with a tissue or the inside of your elbow. Then wash your hands.
         Take precautions as you go about your daily life and attend events.
         Clean and disinfect surfaces and things you touch often.
         What You Can Do
         How to Protect Yourself




      Older adult living facilities
     If you, a family member, or friend lives in a nursing home, assisted living facility, or other type of senior living facility,
      you may be concerned about COVID-19.

      To protect friends and family members in these facilities, CDC has advised that long-term care facilities:

           Restrict visitors,
           Require or recommend visitors wear masks over their nose and mouth, if visitors are allowed,
           Regularly check healthcare workers and residents for fevers and symptoms, and
           Limit activities within the facility to keep residents distanced from each other and safe.

      Learn more about the risks among people who live in nursing homes or long-term care facilities and about CDC’s
      guidance for nursing homes and long-term care facilities.
                        Case 8:20-cv-02063-WFJ-TGW Document 1-3 Filed 09/02/20 Page 6 of 6 PageID 15


Digital Resources




What Older Adults Need to                   AARP Live Question &                       What You Can Do If You Are
Know                                        Answer Events                              at a Increased Risk (PDF)

Preventative actions to help protect        Experts share information about how        Learn what you can do to protect
older adults.                               to protect yourself                        yourself.




More Information

People at Higher Risk                                         Cases & Latest Updates

Prevent Getting Sick                                          Guidance for Caregivers of People Living with Dementia in
                                                              Community Settings
If You Are Sick
                                                              People Who Live in a Nursing Home or Long-Term Care Facility
Symptoms & Testing



                                                                                                          Last Updated July 30, 2020
